FILED
                             NOT FOR PUBLICATION                              JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOE SHERMAN,                                      No. 08-16597

               Plaintiff - Appellant,             D.C. No. 2:06-cv-02414-GEB-
                                                  GGH
  v.

HENDERSON, Yolo County District                   MEMORANDUM *
Attorney; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Joe Sherman, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging false arrest,

malicious persecution, conspiracy and other claims. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

state a claim, Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004),

and we review for abuse of discretion the dismissal of an action for failure to

comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992). We affirm.

      The district court properly dismissed Sherman’s First Amended Complaint

for failure to comply with Federal Rule of Civil Procedure 8, which requires each

averment of a pleading to be simple, concise, and direct, with enough detail to

guide discovery. See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).

      The district court did not abuse its discretion by dismissing the action after

providing Sherman with a second opportunity to amend his complaint, apprising

him of the deficiencies of his pleading, and warning him that failure to amend

would result in dismissal. See Ferdik, 963 F.2d at 1261-62.

      Sherman’s remaining contentions are unpersuasive.

      All pending motions and requests are denied.

      AFFIRMED.